EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (this “Agreement”) is made as of
November 19, 2008 (the “Effective Date”), by and between BMC Software, Inc., a
Delaware corporation (the “Employer”), and James W. Grant, Jr. (the
“Executive”). The Employer and the Executive are each a “party” and are together
“parties” to this Agreement.

BACKGROUND

The Employer and the Executive previously entered into that certain employment
agreement dated February 1, 2007 (the “Prior Employment Agreement”). The
Employer and the Executive now desire to amend and restate the Prior Employment
Agreement to reflect necessary changes for the Agreement to comply with Code
Section 409A and to make certain other changes.

AGREEMENT

In consideration of the employment compensation to be paid to the Executive and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties, intending to be legally bound, agree as
follows:

1. DEFINITIONS

For the purposes of this Agreement, the following terms have the meanings
specified or referred to in this Section 1.

“Affiliate” means a person or entity that directly or indirectly controls, is
controlled by, or is under common control with, the Employer.

“Agreement” refers to this Executive Employment Agreement, including all
Exhibits attached hereto, as amended from time to time.

“Base Salary” as defined in Section 3.1.

“Benefits” as defined in Section 3.2.

“Board of Directors” refers to the board of directors of the Employer.

“Cause” as defined in Section 6.3(a).

“Change of Control” means the occurrence of one or more of the following events:

(a) the acquisition, directly or indirectly, by any person or related group of
persons (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) of beneficial ownership
(within the meaning of Rule 13d-3 of the Exchange Act) of securities possessing
at least fifty percent (50%) of the total combined voting power of the
Employer’s outstanding securities;

(b) a change in the composition of the Board of Directors such that a majority
of the Board members ceases by reason of one or more contested elections for
Board membership to be comprised of individuals who either (i) are Board members
as of the Effective Date (the “Incumbent Directors”) or (ii) after the Effective
Date, are elected or nominated for election as Board members by at least a
majority of the Incumbent Directors who are still in office at the time such
election or nomination is approved by the Board (such individuals will also be
considered “Incumbent Directors” upon election to the Board), but excluding for
purposes of clauses (i) and (ii) any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest (within
the meaning of Rule 14a-11 of the Exchange Act) with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors;

(c) a merger, consolidation, or similar corporate transaction in which the
Employer’s shareholders immediately prior to the transaction do not own more
than sixty percent (60%) of the voting stock of the surviving corporation in the
transaction;

(d) shareholder approval of the Employer’s liquidation, dissolution, or sale of
substantially all of its assets; or

(e) if Executive’s primary employment duties are with a subsidiary, division or
business unit of the Employer, the sale, merger, contribution, transfer or any
other transaction in conjunction with which the Employer’s ownership interest in
the subsidiary, division or business unit decreases below a majority interest.

“Confidential Information” means any and all:

(a) trade secrets (as defined herein) concerning the business and affairs of the
Employer, product specifications, data, know-how, formulae, compositions,
processes, designs, sketches, photographs, graphs, drawings, samples, inventions
and ideas, past, current, and planned research and development, current and
planned manufacturing or distribution methods and processes, customer lists,
current and anticipated customer requirements, price lists, market studies,
business plans, computer software and programs (including object code and source
code), computer software and database technologies, systems, structures, and
architectures (and related formulae, compositions, processes, improvements,
devices, know-how, inventions, discoveries, concepts, ideas, designs, methods
and information), and any other information, however documented, that is a trade
secret;

(b) information which has value in the Employer’s business and which the
Employer takes reasonable steps to keep confidential; this consists of
information concerning the business and affairs of the Employer, such as
historical financial statements, financial projections and budgets, historical
and projected sales, capital spending budgets and plans, marketing and sales
plans, business plans, the names and backgrounds of key personnel, personnel
training and techniques and materials, however documented; and

(c) notes, analysis, compilations, studies, summaries, and other material
prepared by or for the Employer containing or based, in whole or in part, on any
information included in the foregoing.

“Disability” as defined in Section 6.2.

“Effective Date” is the date stated in the first paragraph of the Agreement.

“Employee Invention” shall mean any idea, invention, technique, modification,
process, or improvement (whether patentable or not), any industrial design
(whether registerable or not), any mask work, however fixed or encoded, that is
suitable to be fixed, embedded or programmed in a semiconductor product (whether
recordable or not), and any work of authorship (whether or not copyright
protection may be obtained for it) created, conceived, or developed by the
Executive, either solely or in conjunction with others, during the Employment
Period, or a period that includes a portion of the Employment Period, that
relates in any reasonable way to, or is useful in any manner in, the business
then being conducted or proposed to be conducted by the Employer, and any such
item created by the Executive, either solely or in conjunction with others,
following termination of the Executive’s employment with the Employer, that is
based upon or uses Confidential Information.

“Employer Group” shall mean the Employer and any other corporation or trade or
business required to be aggregated with the Employer which constitutes a single
employer under Code Section 414(b) or Code Section 414(c) with the Employer,
except that in applying Code Section 1563(a)(1), (2), and (3), the language “at
least 50 percent” is used instead of “at least 80 percent”.

“Employment Period” is the term of the Executive’s employment under this
Agreement.

“Fiscal Year” shall mean the Employer’s fiscal year, which shall end on March 31
of each calendar year, or as changed from time to time.

“Good Reason” as defined in Section 6.3(b).

“Person” is any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, or governmental body.

“Proprietary Items” as defined in Section 7.2(a)(iv).

“Separation from Service” shall mean the Executive’s termination of employment
with the Employer Group for any reason which constitutes a “separation from
service” under Code Section 409A. Notwithstanding the foregoing, the Executive’s
employment relationship with the Employer Group is considered to remain intact
while the individual is on military leave, sick leave or other bona fide leave
of absence if there is a reasonable expectation that the Executive will return
to perform services for the Employer Group and the period of such leave does not
exceed six (6) months, or if longer, so long as the Executive retains a right to
reemployment with the Employer under applicable law or contract. Solely for
purposes of determining whether a Separation from Service has occurred, the
Employer will determine whether the Executive has terminated employment with the
Employer Group based on whether it is reasonably anticipated by the Employer and
the Executive that the Executive will permanently cease providing services to
the Employer Group, whether as an employee or independent contractor, or that
the services to be performed by the Executive, whether as an employee or
independent contractor, will permanently decrease to no more than 20% of the
average level of bona fide services performed, whether as an employee or
independent contractor, over the immediately preceding 36-month period or such
shorter period during which the Executive was performing services for the
Employer Group. If a leave of absence occurs during such 36-month or shorter
period which is not considered a Separation from Service, unpaid leaves of
absence shall be disregarded and the level of services provided during any paid
leave of absence shall be presumed to be the level of services required to
receive the compensation paid with respect to such leave of absence.

“Trade Secrets” shall mean the whole or any part of any scientific or technical
information, design, process, procedure, formula, or improvement that has value
and that the owner has taken measures to prevent from becoming available to
persons other than those selected by the owner to have access for limited
purposes.

2. EMPLOYMENT TERMS AND DUTIES

2.1 EMPLOYMENT

The Employer hereby employs the Executive, and the Executive hereby accepts
employment by the Employer, upon the terms and conditions set forth in this
Agreement.

2.2 EMPLOYMENT PERIOD

Subject to the provisions of Section 6, the term of the Executive’s employment
under this Agreement will commence upon the Effective Date and shall continue in
effect through the third anniversary of the Effective Date (the “Employment
Period”); provided, however, that, subject to the provisions of Section 6,
commencing on the day following the Effective Date and on each day thereafter,
the Employment Period shall be automatically extended for one additional day
unless the Employer shall give written notice to Executive that the Employment
Period shall cease to be so extended, in which event the Employment Period shall
terminate on the third anniversary of the date such notice is given.

2.3 DUTIES

The Executive will have such duties as are assigned or delegated to the
Executive by the Board of Directors, and will serve as the Employer’s Senior
Vice President, Strategy and Corporate Development. The Executive will devote
his entire business time, attention, skill, and energy exclusively to the
business of the Employer, will use his best efforts to promote the success of
the Employer’s business, and will cooperate fully with the Board of Directors in
the advancement of the best interests of the Employer. The Executive’s
employment will be subject to the policies maintained and established by the
Employer, from time to time. Nothing in this Section 2.3, however, will prevent
the Executive from engaging in additional activities in connection with passive
personal investments and community affairs that are not inconsistent with the
Executive’s duties under this Agreement. Additionally, nothing in this
Section 2.3 will prevent the Executive from serving on the Board of Directors of
other companies or organizations, or engaging in other activities, so long as
such participation does not conflict with the interests or business of Employer
or require such involvement as to interfere with the performance of the
Executive’s duties hereunder and has been expressly approved by the Chief
Executive Officer of Employer. If the Executive is elected as a director of the
Employer or as a director or officer of any of its affiliates, the Executive
will fulfill his duties as such director or officer without additional
compensation. The Executive acknowledges and agrees that he owes a fiduciary
duty of loyalty, fidelity and allegiance to act at all times in the best
interests of the Employer.

3. COMPENSATION

3.1 BASE SALARY

During the Employment Period, the Employer shall pay Executive an annual base
salary in the amount of $450,000, less applicable taxes and withholdings,
payable in accordance with the Employer’s standard payroll practices and
procedure. (The annual base salary specified in this Section 3.1, together with
any changes to such compensation that the Employer may make from time to time,
are referred to in this Agreement as the “Base Salary.”) Executive’s Base Salary
shall be reviewed at least annually and, if deemed appropriate in the sole
discretion of the Compensation Committee and the Board of Directors of Employer,
shall be increased from time to time.

3.2 BENEFITS

The Executive will, during the Employment Period, be permitted to participate in
such pension, profit sharing, life insurance, hospitalization, major medical,
and other employee benefit plans of the Employer that may be in effect from time
to time, to the extent the Executive is eligible under the terms of those plans
(collectively, the “Benefits”).

3.3 CASH BONUS

Executive will be eligible for a cash bonus as described in Attachment A
incorporated herein by reference and such other bonus programs as may be
authorized by the Compensation Committee and the Board of Directors of Employer.

4. FACILITIES AND EXPENSES

4.1 FACILITIES

During the Employment Period, the Employer will furnish the Executive office
space, equipment, supplies, and such other facilities and personnel as the
Employer deems reasonably necessary or appropriate for the performance of the
Executive’s duties under this Agreement.

4.2 EXPENSES

The Employer will pay on behalf of the Executive (or reimburse the Executive in
a timely manner for) reasonable expenses incurred by the Executive at the
request of, or on behalf of, the Employer in the performance of the Executive’s
duties pursuant to this Agreement, and in accordance with the Employer’s
employment policies, including reasonable expenses incurred by the Executive in
attending business meetings, in appropriate business entertainment activities,
and for promotional expenses. The Executive must file expense reports with
respect to such expenses in accordance with the Employer’s policies then in
effect.

4.3 TIMING

All in-kind benefits provided and expenses eligible for reimbursement under this
Section 4 must be provided by the Employer or incurred by the Executive during
the term of this Agreement. All reimbursements shall be paid as soon as
administratively practicable, but in no event shall any reimbursement be paid
after the last day of the taxable year following the taxable year in which the
expense was incurred. The amount of in-kind benefits provided or reimbursable
expenses incurred in one taxable year shall not affect the in-kind benefits to
be provided or the expenses eligible for reimbursement in any other taxable
year. Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

5. VACATIONS AND HOLIDAYS

The Executive will be entitled to paid vacation during the Employment Period in
accordance with the vacation policies of the Employer in effect for its
employees from time to time. The Executive will also be entitled to the paid
holidays and other paid leave set forth in the Employer’s policies.

6. TERMINATION

6.1 EVENTS OF TERMINATION

The Employment Period, the Executive’s Base Salary and any and all other rights
of the Executive under this Agreement or otherwise as an employee of the
Employer will terminate (except as otherwise provided in this Section 6):

(a) upon the death of the Executive;

(b) upon the Disability of the Executive immediately upon notice from either
party to the other;

(c) upon termination by the Employer for Cause;

(d) upon the voluntary retirement from or voluntary resignation of employment by
the Executive without Good Reason;

(e) upon termination by the Employer for any reason other than those set forth
in Section 6.1(a) through 6.1(d) above; or

(f) upon voluntary resignation of employment by the Executive for Good Reason.

Upon termination of the Employment Period, as provided above or otherwise,
Executive’s rights respecting benefits, restricted stock, stock options, other
equity incentives, and cash bonus, will be determined under the applicable plan
or program providing the same.

6.2 DEFINITION OF DISABILITY

For purposes hereof, the term “Disability” shall mean an incapacity by accident,
illness or other circumstance which renders the Executive mentally or physically
incapable of performing the duties and services required of the Executive
hereunder on a full-time basis for a period of at least 180 consecutive days.

6.3 DEFINITION OF “CAUSE” AND “GOOD REASON”

(a) Definition of “Cause”. For all purposes under this Agreement, “Cause” shall
mean the occurrence of one or more of the following events:

(i) the Executive’s continued and material failure to perform his obligations
under this Agreement;

(ii) the Executive’s material failure to adhere to any Employer policy or code
of conduct;

(iii) the appropriation (or attempted appropriation) of a material business
opportunity of the Employer, including attempting to secure or securing any
personal profit in connection with any transaction entered into on behalf of the
Employer;

(iv) the Executive’s engaging in conduct that is materially injurious to the
Employer;

(v) the misappropriation (or attempted misappropriation) of any of the
Employer’s funds or property;

(vi) the conviction of, or the entering of a guilty plea or plea of no contest
with respect to, a felony, the equivalent thereof, or any other crime with
respect to which imprisonment is a punishment; or

(vii) the conviction of the Executive by a court of competent jurisdiction of a
crime involving moral turpitude. The determination of whether the Executive’s
employment is terminated for Cause shall be made solely by the Employer, which
shall act in good faith in making such determination.

(b) Definition of “Good Reason”. For all purposes under this Agreement, “Good
Reason” means the occurrence of one or more of the following events arising
without the express written consent of the Executive, but only if the Executive
notifies the Employer in writing of the event within sixty (60) days following
the occurrence of the event, the event remains uncured after the expiration of
thirty (30) days from receipt of such notice, and the Executive resigns
effective no later than thirty (30) days following the Employer’s failure to
cure the event:

(i) the occurrence, prior to a Change of Control or on or after the date which
is twelve (12) months after a Change of Control occurs, of any one or more of
the following events that results in a material negative change in the
Executive’s employment relationship with the Employer:

(A) a significant change in the Executive’s titles or offices from those
previously applicable to the Executive (but not an alteration in Executive’s
reporting responsibilities);

(B) a reduction in the Executive’s Base Salary or target bonus opportunity from
that provided to him immediately on the Effective Date of this Agreement or as
the same may be increased from time to time; or

(C) a diminution in employee benefits (including but not limited to medical,
dental, life insurance and long-term disability plans) and perquisites
applicable to the Executive from those substantially similar to the employee
benefits and perquisites provided by the Employer (including subsidiaries) to
executives with comparable duties, as such benefits may be modified from time to
time; or

(ii) the occurrence, within twelve (12) months after the date upon which a
Change of Control occurs, of any one or more of the following events:

(A) a material diminution in the Executive’s Base Salary;

(B) a material diminution in the Executive’s authority, duties, or
responsibilities;

(C) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report, including a requirement
that the Executive report to a corporate officer or employee instead of
reporting directly to the board of directors of the Employer;

(D) a material diminution in the budget over which the Executive retains
authority;

(E) the Employer or a subsidiary thereof requiring the Executive to be
permanently based anywhere other than within fifty (50) miles of the Executive’s
job location immediately prior to the reassignment;

(F) any other action that constitutes a material breach by the Employer of the
Agreement; or

(G) the occurrence of one or more of the following events that results in a
material negative change in the Executive’s employment relationship with the
Employer:

(1) a reduction in the Executive’s target bonus opportunity as in effect
immediately prior to the Change of Control or as the same may be increased from
time to time;

(2) a change in the eligibility requirements or performance criteria under any
bonus, incentive or compensation plan, program or arrangement under which the
Executive is covered immediately prior to the Change of Control which adversely
affects the Executive;

(3) without replacement by a plan providing benefits to Executive equal to or
greater than those discontinued, the failure by the Employer or a subsidiary
thereof to continue in effect, within its maximum stated term, any pension,
bonus, incentive, stock ownership, purchase, option, life insurance, health,
accident, disability, or any other employee benefit plan, program or arrangement
in which Executive is participating at the time of the Change of Control, or the
taking of any action by the Employer or a subsidiary thereof that would
adversely affect Executive’s participation or materially reduce Executive’s
benefits under any of such plans; or

(4) the taking of any action by the Employer or a subsidiary thereof that would
materially adversely affect the physical conditions existing at the time of the
Change of Control in or under which Executive performs his employment duties.

(c) Employer hereby (i) acknowledges that Executive’s change in duties and
responsibilities from Senior Vice President and General Manager, ESM
(Executive’s immediate prior position with Employer prior to entering into this
Agreement) to Senior Vice President, Strategy and Corporate Development is an
event which constitutes “Good Reason” as defined in Section 6.3(b) above, and
(ii) extends the time period that Mr. Grant may voluntarily resign his
employment with Employer for Good Reason pursuant to Section 6.1(f) for the
circumstance and event described in this Section 6.3(c) until April 1, 2010.

6.4 SEVERANCE

Should the Executive experience a termination of employment during the
Employment Period pursuant to Section 6.1(e) or Section 6.1(f) above, then,
subject to the Executive executing, and failing to revoke during any applicable
revocation period, a general release of all claims against Employer and its
Affiliates in a form acceptable to the Employer within forty-five (45) days of
the Executive’s termination of employment, the Executive shall be entitled to:

(a) a lump sum payment equal to one (1) times his then current Base Salary; and

(b) a lump sum payment equal to one (1) times his then current cash bonus target
amount.

Subject to Section 6.7, such lump sum payments under this Section will be made
no later than sixty (60) days following the Executive’s Separation from Service
on or after the date the Executive’s employment is terminated. Severance
payments do not result in extending employment beyond the termination date.

6.5 CHANGE OF CONTROL

(a) If, within 12 months after a Change of Control, the Executive’s position is
eliminated or the Executive’s employment is terminated pursuant to
Section 6.1(e) or 6.1(f) above, then, subject to the Executive executing, and
failing to revoke during any applicable revocation period, a general release of
all claims against Employer and its Affiliates in a form acceptable to the
Employer within forty-five (45) days after termination of the Executive’s
employment, the Executive shall be entitled to the following in lieu of the
amounts set forth in Section 6.4:

(i) a lump sum payment equal to one (1) times his then current Base Salary;

(ii) a lump sum payment equal to one (1) times his then current cash bonus
target amount;

(iii) vesting of Executive’s equity awards, if any, to the extent provided for
under the terms and conditions of the equity award agreements; and

(iv) a lump sum payment equal to the cost of COBRA coverage for 18 months for
continued medical benefits for the Executive and his dependents (including his
spouse) who were covered as of such termination event under the medical benefit
plan as in effect for employees of the Employer during the coverage period, or
the substantial equivalence.

Subject to Section 6.7, such lump sum payments under this Section shall be made
no later than sixty (60) days following the Executive’s Separation from Service
on or after the date the Executive’s employment is terminated. Severance
payments do not result in extending employment beyond the termination date.

(b) Notwithstanding anything to the contrary in this Agreement, if the Executive
is a “disqualified individual” (as defined in Section 280G(c) of the Internal
Revenue Code of 1986, as amended (the “Code”)), and the severance benefits
provided for in this Section 6.5, together with any other payments and benefits
which the Executive has the right to receive from the Employer and its
affiliates (the “Aggregate Severance”), would be subject to the excise tax
imposed by Section 4999 of the Code, including any interest and penalties
imposed with respect to such excise tax (the “Excise Tax”), then the Executive
shall be entitled to receive an additional payment (the “Gross-Up Payment”) in
an amount such that, after payment by the Executive of all taxes (and any
interest or penalties imposed with respect to such taxes) including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Aggregate Severance. Any Gross-Up Payment shall be paid by the Employer to
the Executive or the applicable taxing authorities on or before the date in
which such taxes are due, but, for purposes of Section 409A of the Code, in all
events by the end of the Executive’s taxable year following the Executive’s
taxable year in which the Executive remits the related taxes.

Notwithstanding the foregoing, if it shall be determined that the Executive is
entitled to the Gross-Up Payment, but that the Aggregate Severance does not
exceed one hundred and ten percent (110%) of the Safe Harbor Amount (as defined
below), then no Gross-Up Payment shall be made to the Executive and the amounts
payable under this Agreement shall be reduced so that the Aggregate Severance
equals the Safe Harbor Amount. The reduction of the amounts payable hereunder,
if applicable, shall be made by first reducing the cash payments pursuant to
this Section, and in any event shall be made in such a manner as to maximize the
value of the Aggregate Severance actually paid to the Executive.

The determination as to whether the Executive is entitled to a Gross-Up Payment
or any such reduction in the Aggregate Severance is necessary shall be made
initially by the Employer in good faith.

For purposes of this Section “Safe Harbor Amount” means an amount equal to one
dollar ($1.00) less than three (3) times the Executive’s “base amount” for the
“base period,” as those terms are defined under Section 280G of the Code.

(c) The Executive shall notify the Employer in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Employer of the Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than ten (10) business days after the Executive is
informed in writing of such claim. The Executive shall apprise the Employer of
the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
thirty (30) day period following the date on which the Executive gives such
notice to the Employer (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Employer notifies
the Executive in writing prior to the expiration of such period that the
Employer desires to contest such claim, the Executive shall:

(i) give the Employer any information reasonably requested by the Employer
relating to such claim,

(ii) take such action in connection with contesting such claim as the Employer
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Employer,

(iii) cooperate with the Employer in good faith in order to effectively contest
such claim, and

(iv) permit the Employer to participate in any proceedings relating to such
claim;

provided, however, that the Employer shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section (c),
the Employer shall control all proceedings taken in connection with such
contest, and, at its sole discretion, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the
applicable taxing authority in respect of such claim and may, at its sole
discretion, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
employer shall determine; provided, however, that if the Employer directs the
Executive to pay such claim and sue for a refund, the Employer shall advance the
amount of such payment to the Executive, on an interest-free basis, and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties) imposed with respect
to such advance or with respect to any imputed income in connection with such
advance; and provided, further, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Employer’s control of the contest shall be
limited to issues with respect to which the Gross-Up Payment would be payable
hereunder, and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

(iv) If, after the receipt by the Executive of a Gross-Up Payment or an amount
advanced by the Employer pursuant to Section (c) hereof, the Executive becomes
entitled to receive any refund with respect to the Excise Tax to which such
Gross-Up Payment relates or with respect to such claim, the Executive shall
(subject to the Employer’s complying with the requirements of Section
(c) hereof, if applicable) promptly pay to the Employer the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Employer pursuant to Section (c) hereof, a determination is made
that the Executive shall not be entitled to any refund with respect to such
claim and the Employer does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of thirty (30) days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

(v) Notwithstanding any other provision of this Section 6.5, the Employer may,
in its sole discretion, withhold and pay over to the Internal Revenue Service or
any other applicable taxing authority, for the benefit of the Executive, all or
any portion of any Gross-Up Payment, and the Executive hereby consents to such
withholding.

6.6 NO MITIGATION

Any remuneration received by the Executive from a third party following the
Employment Period shall not apply to reduce the Employer’s obligations to make
payments hereunder.

6.7 CODE SECTION 409A

Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed at the time of his Separation from Service from the Employer
to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the
Code and if any amounts otherwise payable pursuant to this Agreement within the
first six (6) months following the Executive’s Separation from Service would be
subject to the excise tax imposed by Section 409A of the Code, then payment of
such portion of the benefits subject to the excise tax shall be suspended and
shall be paid in a lump sum to the Executive on the first business day following
the expiration of six (6) months from the date of the Executive’s Separation
from Service.

7. NON-DISCLOSURE COVENANT; EMPLOYEE INVENTIONS

7.1 ACKNOWLEDGMENTS BY THE EXECUTIVE

The Executive acknowledges that (a) prior to and during the Employment Period
and as a part of his employment, the Executive has been and will be afforded
access to Confidential Information; (b) public disclosure of such Confidential
Information could have an adverse effect on the Employer and its business;
(c) because the Executive possesses substantial technical expertise and skill
with respect to the Employer’s business, the Employer desires to obtain
exclusive ownership of each Employee Invention, and the Employer will be at a
substantial competitive disadvantage if it fails to acquire exclusive ownership
of each Employee Invention; and (d) the provisions of this Section 7 are
reasonable and necessary to prevent the improper use or disclosure of
Confidential Information and to provide the Employer with exclusive ownership of
all Employee Inventions.

7.2 AGREEMENTS OF THE EXECUTIVE

In consideration of the compensation and benefits to be paid or provided to the
Executive by the Employer under this Agreement, the Executive covenants the
following:



  (a)   Confidentiality.

(i) The Executive will hold in confidence the Confidential Information and will
not disclose it to any person except with the specific prior written consent of
the Employer or except as otherwise expressly permitted by the terms of this
Agreement.

(ii) Any trade secrets of the Employer will be entitled to all of the
protections and benefits under any applicable law. If any information that the
Employer deems to be a trade secret is found by a court of competent
jurisdiction not to be a trade secret for purposes of this Agreement, such
information will, nevertheless, be considered Confidential Information for
purposes of this Agreement. The Executive hereby waives any requirement that the
Employer submit proof of the economic value of any trade secret or post a bond
or other security.

(iii) None of the foregoing obligations and restrictions applies to any part of
the Confidential Information that the Executive demonstrates was or became
generally available to the public other than as a result of a disclosure by the
Executive.

(iv) The Executive will not remove from the Employer’s premises (except to the
extent such removal is for purposes of the performance of the Executive’s duties
at home or while traveling, or except as otherwise specifically authorized by
the Employer) any document, record, notebook, plan, model, component, device, or
computer software or code, whether embodied in a disk or in any other form
(collectively, the “Proprietary Items”). The Executive recognizes that, as
between the Employer and the Executive, all of the Proprietary Items, whether or
not developed by the Executive, are the exclusive property of the Employer. Upon
termination of this Agreement by either party, or upon the request of the
Employer during the Employment Period, the Executive will return to the Employer
all of the Proprietary Items in the Executive’s possession or subject to the
Executive’s control, and the Executive shall not retain any copies, abstracts,
sketches, or other physical embodiment of any of the Proprietary Items.

(b) Employee Inventions. Each Employee Invention will belong exclusively to the
Employer. The Executive acknowledges that all of the Executive’s writing, works
of authorship, and other Employee Inventions are works made for hire and the
property of the Employer, including any copyrights, patents, or other
intellectual property rights pertaining thereto. If it is determined that any
such works are not works made for hire, the Executive hereby assigns to the
Employer all of the Executive’s right, title, and interest, including all rights
of copyright, patent, and other intellectual property rights, to or in such
Employee Inventions. The Executive covenants that he will promptly:

(i) disclose to the Employer in writing any Employee Invention;

(ii) assign to the Employer or to a party designated by the Employer, at the
Employer’s request and without additional compensation, all of the Executive’s
rights to the Employee Invention for the United States and all foreign
jurisdictions;

(iii) execute and deliver to the Employer such applications, assignments, and
other documents as the Employer may request in order to apply for and obtain
patents or other registrations with respect to any Employee Invention in the
United States and any foreign jurisdictions;

(iv) sign all other papers necessary to carry out the above obligations; and

(v) give testimony and render any other assistance in support of the Employer’s
rights to any Employee Invention.

(c) Notice of Intent to Resign. Except in the event of a resignation for Good
Reason, Executive agrees to provide Employer with ninety (90) days advance
notice of his intention to resign (“Notice Period”). During the Notice Period,
Executive shall continue in the diligent fulfillment of all duties of his
position and this Agreement. Should Executive fail to provide Employer with the
full Notice Period, Executive shall forfeit that portion of his earned pro-rata
yearly cash bonus as follows:

(90 — (number of full days of advance notice) / 90) X(times) pro-rata earned
yearly cash bonus = amount forfeited by Executive.

Pro-rata earned yearly cash bonus is: (unconditional portion of yearly cash
bonus, if any, targeted for Executive in the current Fiscal Year) X (number of
full months worked in the current Fiscal Year / 12).

(d) NonDisparagement. Executive shall not disparage the Employer or any of its
shareholders, directors, officers, employees, or agents.

(e) Creative Works. Executive shall not create, assist with or consult on any
creative works which discuss, describe or reference Employer or any executive of
Employer. Creative works includes but is not limited to novels, nonfiction
writings, any authored work, plays, screenplays, musicals or the like.

7.3 DISPUTES OR CONTROVERSIES

The Executive recognizes that should a dispute or controversy arising from or
relating to this Agreement be submitted for adjudication to any court,
arbitration panel, or other third party, the preservation of the secrecy of
Confidential Information may be jeopardized. All pleadings, documents,
testimony, and records relating to any such adjudication will be maintained in
secrecy and will be available for inspection by the Employer, the Executive, and
their respective attorneys and experts, who will agree, in advance and in
writing, to receive and maintain all such information in secrecy, except as may
be limited by them in writing.

8. NON-COMPETITION AND NON-INTERFERENCE

8.1 ACKNOWLEDGMENTS BY THE EXECUTIVE

The Executive acknowledges that: (a) the services to be performed by him under
this Agreement are of a special, unique, unusual, extraordinary, and
intellectual character; (b) the Employer’s business is international in scope
and its products are marketed throughout the United States and the world;
(c) the Employer competes with other businesses that are or could be located in
any part of the United States or the world; (d) the provisions of this Section 8
are reasonable and necessary to protect the Employer’s business; and (e) in
connection with the fulfillment of his duties hereunder and as an employee of
the Employer, the Employer will provide Executive with Confidential Information
necessitating the execution of the covenants contained in this Section 8.

8.2 COVENANTS OF THE EXECUTIVE

In consideration of the acknowledgments by the Executive, and in consideration
of the compensation and benefits to be paid or provided to the Executive by the
Employer, the Executive covenants that during and for eighteen months following
the termination of his employment for any reason, he will not, directly or
indirectly:

(a) except in the course of his employment hereunder, engage or invest in, own,
manage, operate, finance, control, or participate in the ownership, management,
operation, financing, or control of, be employed by, associated with, or in any
manner connected with, lend the Executive’s name or any similar name to, lend
Executive’s credit to or render services or advice to, any business whose
products or activities compete in whole or in part with the products or
activities of the Employer anywhere in the world, provided, however, that the
Executive may purchase or otherwise acquire up to (but not more than) five
percent (5%) of any class of securities of any enterprise (but without otherwise
participating in the activities of such enterprise) if such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Securities Exchange Act of 1934, as amended;

(b) whether for the Executive’s own account or for the account of any other
person, solicit business of the same or similar type being carried on by the
Employer, from any person known by the Executive to be a customer or a potential
customer of the Employer, whether or not the Executive had personal contact with
such person during and by reason of the Executive’s employment with the
Employer; or

(c) whether for the Executive’s own account or the account of any other person,
(i) solicit, employ, or otherwise engage as an employee, independent contractor,
or otherwise, any person who is an employee (or was an employee within two
(2) years of the date in question) of the Employer at any time during the
Employment Period or in any manner induce or attempt to induce any employee of
the Employer to terminate his or her employment with the Employer; or
(ii) interfere with the Employer’s relationship with any person, including any
person who at any time during the Employment Period was an employee, contractor,
supplier, or customer of the Employer.

If any covenant in this Section 8.2 is held to be unreasonable, arbitrary, or
against public policy, such covenant will be considered to be divisible with
respect to scope, time, and geographic area, and such lesser scope, time, or
geographic area, or all of them, as a court of competent jurisdiction may
determine to be reasonable, not arbitrary, and not against public policy, will
be effective, binding, and enforceable against the Executive.

The period of time applicable to any covenant in this Section 8.2 will be
extended by the duration of any violation by the Executive of such covenant.

9. GENERAL PROVISIONS

9.1 INJUNCTIVE RELIEF AND ADDITIONAL REMEDY

The Executive acknowledges that the injury that would be suffered by the
Employer as a result of a breach of the provisions of this Agreement (including
any provision of Sections 7 and 8) would be irreparable and that an award of
monetary damages to the Employer for such a breach would be an inadequate
remedy. Consequently, the Employer will have the right, in addition to any other
rights it may have, to obtain injunctive relief to restrain any breach or
threatened breach or otherwise to specifically enforce any provision of this
Agreement, and the Employer will not be obligated to post bond or other security
in seeking such relief.

9.2 COVENANTS OF SECTIONS 7 AND 8 ARE ESSENTIAL AND INDEPENDENT COVENANTS

The covenants by the Executive in Sections 7 and 8 are essential elements of
this Agreement, and without the Executive’s agreement to comply with such
covenants, the Employer would not have entered into this Agreement or employed
the Executive. The Employer and the Executive have independently consulted with
their respective counsel and have been advised in all respects concerning the
reasonableness and propriety of such covenants, with specific regard to the
nature of the business conducted by the Employer.

If the Executive’s employment hereunder expires or is terminated, this Agreement
will continue in full force and effect as is necessary or appropriate to enforce
the covenants and agreements of the Executive in Sections 7 and 8.

9.3 REPRESENTATIONS AND WARRANTIES BY THE EXECUTIVE

The Executive represents and warrants to the Employer that the execution and
delivery by the Executive of this Agreement do not, and the performance by the
Executive of the Executive’s obligations hereunder will not, with or without the
giving of notice or the passage of time, or both: (a) violate any judgment,
writ, injunction, or order of any court, arbitrator, or governmental agency
applicable to the Executive; or (b) conflict with, result in the breach of any
provisions of or the termination of, or constitute a default under, any
agreement to which the Executive is a party or by which the Executive is or may
be bound. The Executive further specifically represents and warrants that he is
not subject to, nor will he violate, any agreement not to compete upon the
execution and delivery by him of this Agreement.

The Executive represents and warrants that he will not utilize or divulge any
proprietary materials or information from his previous employers and
acknowledges that Employer has prohibited Executive from bringing any such
materials on to Employer’s premises and has advised Executive that Executive’s
failure to adhere to these prohibitions will subject Executive to immediate
termination.

9.4 OBLIGATIONS CONTINGENT ON PERFORMANCE

The obligations of the Employer hereunder, including its obligation to pay the
compensation provided for herein, are contingent upon the Executive’s
performance of the Executive’s obligations hereunder.

9.5 WAIVER

The rights and remedies of the parties to this Agreement are cumulative and not
alternative. Neither the failure nor any delay by either party in exercising any
right, power, or privilege under this Agreement will operate as a waiver of such
right, power, or privilege, and no single or partial exercise of any such right,
power, or privilege will preclude any other or further exercise of such right,
power, or privilege or the exercise of any other right, power, or privilege. To
the maximum extent permitted by applicable 1aw, (a) no claim or right arising
out of this Agreement can be discharged by one party, in whole or in part, by a
waiver or renunciation of the claim or right unless in writing signed by the
other party; (b) no waiver that may be given by a party will be applicable
except in the specific instance for which it is given; and (c) no notice to or
demand on one party will be deemed to be a waiver of any obligation of such
party or of the right of the party giving such notice or demand to take further
action without notice or demand as provided in this Agreement.

9.6 BINDING EFFECT; DELEGATION OF DUTIES PROHIBITED

This Agreement shall inure to the benefit of, and shall be binding upon, the
parties hereto and their respective successors, assigns, heirs, and legal
representatives, including any entity with which the Employer may merge or
consolidate or to which all or substantially all of its assets may be
transferred. The duties and covenants of the Executive under this Agreement,
being personal, may not be delegated or assigned.

9.7 NOTICES

All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt), (b) sent by facsimile (with
written confirmation of receipt), provided that a copy is mailed by registered
mail, return receipt requested and signed for by the party required to receive
notice, or (c) when received by the addressee, if sent by a nationally
recognized overnight delivery service (receipt requested), in each case to the
appropriate addresses and facsimile numbers set forth below (or to such other
addresses and facsimile numbers as a party may designate by notice to the other
parties):

If to Employer:

BMC Software, Inc.
2101 CityWest Blvd
Houston, Texas 77042
Telephone No.: (713) 918-8800
Facsimile No.:713-918-1110
Attn: General Counsel

If to the Executive:

      James W. Grant, Jr.
2777 Woodland Park Drive, #1606
Houston, Texas 77042

9.8
  ENTIRE AGREEMENT; AMENDMENTS

Except as provided in (a) plans and programs of the Employer referred to in
Sections 3.2 and 3.3, and (b) any signed written agreement contemporaneously or
hereafter executed by the Employer and the Executive, this Agreement contains
the entire agreement between the parties with respect to the subject matter
hereof. All prior understandings and agreements relating to the subject matter
of this Agreement, including, without limitation, the Prior Employment
Agreement, are hereby superseded and expressly terminated. Notwithstanding the
foregoing, this Agreement shall not be construed to supersede any stock option
agreements or restricted stock agreements entered into between Executive and
Employer at any time prior to the execution of this Agreement. This Agreement
may not be amended orally, but only by an agreement in writing signed by the
parties hereto.

9.9 GOVERNING LAW

This Agreement will be governed by the laws of the State of Texas without regard
to conflicts of laws principles.

9.10 ARBITRATION

In the event that there shall be any dispute arising out of or in any way
relating to this Agreement, the contemplated transactions, any document referred
to or incorporated herein by reference or centrally related to the subject
matter hereof, or the subject matter of any of the same, the parties covenant
and agree as follows:

(a) The parties shall first use their reasonable best efforts to resolve such
dispute among themselves, with or without mediation.

(b) If the parties are unable to resolve such dispute among themselves, such
dispute shall be submitted to binding arbitration in Houston, Texas, under the
auspices of, and pursuant to the rules of, the American Arbitration
Association’s Commercial Arbitration Rules as then in effect, or such other
procedures as the parties may agree to at the time, before a tribunal of three
(3) arbitrators, one of which shall be selected by the Executive, one of which
shall be selected by the Employer, and the third of which shall be selected by
the two (2) arbitrators so selected. Any award issued as a result of such
arbitration shall be final and binding between the parties, and shall be
enforceable by any court having jurisdiction over the party against whom
enforcement is sought. A ruling by the arbitrators shall be non-appealable. The
parties agree to abide by and perform any award rendered by the arbitrators. If
either the Executive or Employer seeks enforcement of the terms of this
Agreement or seeks enforcement of any award rendered by the arbitrators, then
the prevailing party (designated by the arbitrators) to such proceeding(s) shall
be entitled to recover its costs and expenses (including applicable travel
expenses) from the non-prevailing party, in addition to any other relief to
which it may be entitled. If a dispute arises and one party fails or refuses to
designate an arbitrator within thirty (30) days after receipt of a written
notice that an arbitration proceeding is to be held, then the dispute shall be
resolved solely by the arbitrator designated by the other party and such
arbitration award shall be as binding as if three (3) arbitrators had
participated in the arbitration proceeding. Either the Executive or the Employer
may cause an arbitration proceeding to commence by giving the other party notice
in writing of such arbitration. Executive and the Employer covenant and agree to
act as expeditiously as practicable in order to resolve all disputes by
arbitration. Notwithstanding anything in this section to the contrary, neither
Executive nor the Employer shall be precluded from seeking court action in the
event the action sought is either injunctive action, a restraining order or
other equitable relief. The arbitration proceeding shall be held in English.

(c) Legal process in any action or proceeding referred to in the preceding
section may be served on any party anywhere in the world.

(d) Except as expressly provided herein and except for injunctions and other
equitable remedies that are required in order to enforce this Agreement, no
action may be brought in any court of law and EACH OF THE PARTIES WAIVES ANY
RIGHTS THAT IT MAY HAVE TO BRING A CAUSE OF ACTION IN ANY COURT OR IN ANY
PROCEEDING INVOLVING A JURY TO THE MAXIMUM EXTENT PERMITTED BY LAW. Each party
acknowledges that it has been represented by legal counsel of its own choosing
and has been advised of the intent, scope and effect of this Section 9.10 and
has voluntarily entered into this Agreement and this Section 9.10.

(e) Excluded from this Section 9.10 are any claims for temporary injunctive
relief to enforce Sections 7 and 8 of this Agreement.

9.11 SECTION HEADINGS, CONSTRUCTION

The headings of Sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation. All references to “Section”
or “Sections” refer to the corresponding Section or Sections of this Agreement
unless otherwise specified. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word “including” does not limit the preceding words or
terms.

9.12 SEVERABILITY

If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

9.13 COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

9.14 WAIVER OF JURY TRIAL

THE PARTIES HERETO HEREBY WAIVE A JURY TRIAL IN ANY LITIGATION WITH RESPECT TO
THIS AGREEMENT.

9.15 WITHHOLDING OF TAXES AND OTHER EMPLOYEE DEDUCTIONS

The Employer may withhold from any payments and benefits made pursuant to this
Agreement all federal, state, city, and other taxes as may be required pursuant
to any law or governmental regulation or ruling and all other normal deductions
made with respect to the Employer’s employees generally.

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

EMPLOYER:

BMC Software, Inc.

By: /s/ MICHAEL VESCUSO
Name: Michael Vescuso
Title: Sr. Vice President of Administration


EXECUTIVE:

/s/ JAMES W. GRANT, JR.



    James W. Grant, Jr.

1

BMC SOFTWARE, INC.
Executive Employment Agreement
Cash Bonus Description

The Executive will, during the Employment Period, be permitted to participate in
the BMC Short-term Incentive Performance Award Program that may be in effect
from time to time. During the employment period, the Executive will be eligible
to receive a target incentive, which currently is 115% of base salary. The
actual amount received is not guaranteed and is dependent on the performance of
the Company and the Executive in accordance with the BMC Short-term Incentive
Performance Award Program established for each fiscal year during the employment
period.

Each fiscal year, the Executive will receive a detailed description of the BMC
Short-term Incentive Performance Award Program and the targeted measures and
objectives for that year.

2